UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1111



ETSEHIWOT EJIGU,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-681-087)


Submitted:   June 19, 2003                  Decided:   July 2, 2003


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Larry L. Lewis, LAW OFFICE OF J.W. NESARI, L.L.C., Herndon,
Virginia, for Petitioner.    Robert D. McCallum, Jr., Assistant
Attorney General, Anthony W. Norwood, Senior Litigation Counsel,
Efthimia S. Pilitsis, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Etsehiwot Ejigu, a native and citizen of Ethiopia, petitions

for review of a final order of the Board of Immigration Appeals

affirming without opinion the Immigration Judge’s denial of asylum

and withholding of removal.

     Ejigu takes issue with the Immigration Judge’s finding that

she failed to qualify for asylum due to past persecution or a well-

founded   fear   of    persecution   in    Ethiopia    based    on   her   Amhara

ethnicity and membership in the All Amhara People’s Organization.

She further contends that she demonstrated a pattern or practice of

persecution of similarly situated individuals in Ethiopia.                  See 8

C.F.R.    §   208.13(b)(2)(iii)      (2003).      We    have     reviewed     the

administrative record and uphold the IJ’s denial of relief.                    8

U.S.C. § 1252(b)(4) (2000); see Sevoian v. Ashcroft, 290 F.3d 166,

176 (3d Cir. 2002); Matter of Y-B-, 21 I. & N. Dec. 1136, 1139 (BIA

1998); Matter of S-M-J-, 21 I. & N. Dec. 722, 724-26 (BIA 1997).

     We accordingly deny the petition for review.              We further deny

Ejigu’s motion to remand and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and    argument    would    not   aid    the

decisional process.




                                                               PETITION DENIED


                                      2